


Exhibit 10.1




THE HOME DEPOT, INC.


EQUITY AWARD TERMS AND CONDITIONS AGREEMENT
Executive Officers - U.S.


GRANTED TO:
<NAME >
<XXX-XX-XXXX>
NUMBER OF SHARES OF THE HOME DEPOT, INC.
COMMON STOCK:
VESTING SCHEDULES:
GRANT DATE:
<DATE>


NONQUALIFIED
STOCK OPTION
AWARD
<XX,XXX >


25% on 2nd, 3rd, 4th and 5th Grant Date Anniversaries
OPTION PRICE PER SHARE: <$AMOUNT>


EXPIRATION DATE:
<DATE>
PERFORMANCE-BASED RESTRICTED STOCK AWARD
<X,XXX>
50% on 30th Month Anniversary of Grant Date, and 50% on 60th Month Anniversary
of Grant Date
 
PERFORMANCE SHARE AWARD
Target Award: <X,XXX>
Threshold Award: <X,XXX>
Maximum Award: <XX,XXX>
Performance Period of 3 Fiscal Years beginning with <YEAR>
PERFORMANCE PERIOD
<YEAR - YEAR>



In recognition of the value of your continued service as a key employee, The
Home Depot, Inc., a Delaware corporation (the “Company”), on and as of the date
specified above (the “Grant Date”), hereby grants to you, an employee of the
Company or one of its subsidiaries, pursuant to the terms and conditions of the
Company's Amended and Restated 2005 Omnibus Stock Incentive Plan (the “Plan”), a
summary of which has been delivered to you, the following awards (collectively
referred to as the “Award”):
  
•
A nonqualified stock option (the “Option”) to purchase from the Company the
above-stated number of shares of Common Stock at the price per share stated
above (the “Option Price”), which Option will expire on the expiration date
stated above (the “Expiration Date”), unless it expires earlier in accordance
with the terms and conditions described below;



•
A performance-based restricted stock award of the above-stated number of shares
of Common Stock (the “Restricted Shares”) subject to the terms and conditions
described below; and



•
A performance share award (the “Performance Shares”) of up to the above-stated
Maximum Award, which may be earned in accordance with the performance vesting
and other terms and conditions described below.



In addition to the terms and conditions set forth herein, the Award is subject
to and governed by the terms and conditions set forth in the Plan, which is
incorporated herein by reference. Unless defined in this Equity Award Terms and
Conditions Agreement (this “Award Agreement”) or the context otherwise requires,
capitalized terms used in this Award Agreement will have the meanings set forth
in the Plan.



--------------------------------------------------------------------------------






A.
NONQUALIFIED STOCK OPTION TERMS AND CONDITIONS:



1.
Vesting. The Option will become exercisable in installments, as follows: 25% of
the total number of shares subject to the Option will become exercisable on each
of the second (2nd), third (3rd), fourth (4th), and fifth (5th) anniversaries of
the Grant Date.



2.
Change in Employment Status. Upon the termination of your employment (for any
reason other than Retirement, death, Disability, or discharge for Cause), Option
shares that have not become exercisable as of the date of such event will
immediately lapse. Option shares that are exercisable as of the date of
termination of employment will lapse unless exercised within a period of three
(3) months from the date of your termination of employment. Upon your
Retirement, all Option shares that are not exercisable as of the date of your
Retirement will continue to vest according to the schedule set forth in Section
A.1 and all Option shares will remain exercisable until the Expiration Date;
provided, however, that if after your Retirement, you become directly or
indirectly employed by a Competitor, all unvested Option shares will immediately
lapse. Upon your death or the termination of your employment by reason of
Disability, all Option shares will immediately become fully exercisable as of
the date of death or termination on account of Disability and will lapse unless
exercised within a period of one (1) year from the date of death or such
termination. In no event will the above time periods extend beyond the
Expiration Date. In the event of your discharge for Cause, all Option shares,
whether presently exercisable or not, will immediately lapse and become null and
void on and as of the date of your termination of employment.



3.
Change in Control. All unvested options will vest immediately upon your
termination of employment without Cause within twelve (12) months following the
occurrence of a Change in Control and will remain exercisable until the
Expiration Date.



4.
Exercise of the Option. You may exercise the vested portion of your Option in
whole or in part (but in no event with respect to a fractional share) from time
to time until the Expiration Date. In order to exercise your Option, you must
provide written notice of exercise to the Company, specifying the number of
shares to be purchased, the Option Price of each share and the aggregate Option
Price for all shares being purchased under such Option. This notice must be
accompanied by payment of the aggregate Option Price for the number of shares
purchased. Such exercise (subject to Section A.5 hereof) will be effective upon
the actual receipt of such payment and notice to the Company. The aggregate
Option Price for all shares purchased pursuant to an exercise of the Option may
be paid by check payable to the order of the Company, or shares of Common Stock
of the Company held by you for at least six (6) months, the fair market value of
which at the time of such exercise is equal to the aggregate Option Price (or
portion thereof to be paid with previously owned Common Stock). In addition, the
aggregate Option Price for all shares purchased pursuant to your exercise of the
Option may be paid from the proceeds of sale through a bank or broker on the
date of exercise of some or all of the shares to which the exercise relates.
Payment of the Option Price in shares of Common Stock may be made by delivering
properly endorsed stock certificates to the Company or otherwise causing such
Common Stock to be transferred to the account of the Company, either physically
or through attestation. The Company may, in its discretion, require that you
furnish, along with the notice of exercise, such documents as the Company deems
necessary to assure compliance with applicable rules and regulations of any
stock exchange or governmental authority. No rights or privileges of a
shareholder of the Company in respect to such shares issuable upon the exercise
of any part of the Option will accrue to you unless and until such shares have
been registered in your name.



5.
Transferability. Except as otherwise provided in the Plan, the Option may not be
sold, pledged, assigned, hypothecated, transferred or disposed of in any manner,
other than by will or under the laws of descent and distribution, whether by the
operation of law or otherwise. An option may be exercised, during your lifetime,
only by you or your legal representative. You may, however, transfer the Option,
in whole or in part, to a spouse or lineal descendant (a “Family Member”), a
trust for the exclusive benefit of you and/or your Family Members, a partnership
or other entity in which all the beneficial owners are you and/or your Family
Members, or any other entity affiliated with you that may be approved by the
Committee. Upon any attempt to do anything prohibited by this paragraph, the
Option will immediately become null and void.


2

--------------------------------------------------------------------------------






B.
PERFORMANCE-BASED RESTRICTED STOCK TERMS AND CONDITIONS:



1.
Restrictions. To the extent not previously forfeited as provided in Section B.2,
the Restricted Shares will vest and become transferable as follows: 50% of the
shares granted will vest and become transferable upon the 30th month anniversary
of the Grant Date; and 50% of the shares granted will vest and become
transferable upon the 60th month anniversary of Grant Date, provided that if
Company operating profit (as defined under the Company's Management Incentive
Plan), for the fiscal year in which this Award is granted, as reported in the
Company's audited financial statements filed on Form 10-K, is less than 90% of
the target operating profit under the Company's Management Incentive Plan in
which you participate for such fiscal year, all Restricted Shares granted to you
pursuant to this Award will be forfeited on the date the Company's annual report
on Form 10-K is filed for such year. Restricted Shares that have not vested may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated.



2.
Change in Employment Status or Change in Control. If your employment with the
Company and its subsidiaries terminates for reasons other than death,
Disability, or Retirement or your termination without Cause within twelve (12)
months following the occurrence of a Change in Control, all Restricted Shares
granted to you pursuant to this Award that have not yet become vested and
transferable as of the date of your employment termination will be immediately
forfeited. Upon Retirement, all unvested Restricted Shares will continue to vest
in accordance with the vesting conditions set forth in Section B.1 of this Award
Agreement, provided that a sufficient number of shares will vest at the time
your Restricted Shares become taxable to cover applicable tax withholding
required pursuant to Section D.2; further provided, that if after Retirement,
you become, either directly or indirectly, employed with a Competitor, or are
discharged for Cause, all unvested Restricted Shares will be immediately
forfeited. Notwithstanding any other provision of this Award Agreement, in the
event the Company terminates your employment without Cause within twelve (12)
months after a Change in Control, or in the event of employment termination on
account of your death or Disability, any unvested Restricted Shares will
immediately vest and become transferable by you or your estate.

  
3.
Book Entry Account. Within a reasonable time after the date of this Award, the
Company will instruct its transfer agent to establish a book entry account
representing the Restricted Shares in your name effective as of the Grant Date,
provided that the Company will retain control of such account until the
Restricted Shares have become vested in accordance with the Award.



4.
Shareholder Rights. Upon the effective date of the book entry pursuant to
Section B.3, you will have all of the rights of a shareholder with respect to
the Restricted Shares, including the right to vote the shares and to receive all
dividends or other distributions paid or made available with respect to such
shares provided, however, that prior to a certification by the Committee that
the Company has achieved the operating profit target set forth in Section B.1,
all dividends will be accumulated, and upon such certification, will be paid to
you, without interest, within 90 days following the Company's filing of its
annual report on Form 10-K for such year. Notwithstanding the foregoing, any
stock dividends or other in-kind dividends or distributions will be held by the
Company until the related Restricted Shares have become vested in accordance
with this Award and will remain subject to the forfeiture provisions applicable
to the Restricted Shares to which such dividends or distributions relate.



5.
Transferability. Except as otherwise provided in this Section B, the Restricted
Shares cannot be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner, whether by the operation of law or otherwise. Subsequent
transfers of the Restricted Shares will be prohibited except in accordance with
this Section B. Any attempted transfer of the Restricted Shares prohibited by
this Section B.5 will be null and void.


3

--------------------------------------------------------------------------------






C.
PERFORMANCE SHARE TERMS AND CONDITIONS:



1.
Performance Vesting.



(a)    Average Operating Profit. Up to <XX>% of the Performance Share Target
Award may be earned upon achievement of the target for the Performance Period,
in accordance with the following schedule. The Committee will certify Average
Operating Profit and vest any earned Performance Shares as soon as
administratively practical, but not later than the 90th day following the end of
the Performance Period.


Average Operating Profit Target
($ Millions)
Percentage of Target Award Performance Shares Earned
Below Threshold:
Below $
0%
Threshold:
$
%
Target:
$
%
Maximum:
$ or above
%

The percentage of the Performance Share Target Award earned between Threshold
and Target and Target and Maximum is based on interpolation, as set forth on
Schedule A.
(b)    Average ROIC. Up to <XX>% of the Performance Share Target Award may be
earned upon achievement of the target for the Performance Period, in accordance
with the following schedule. The Committee will certify Average ROIC and vest
any earned Performance Shares as soon as administratively practical, but not
later than the 90th day following the end of the Performance Period.


Average ROIC
 
Percentage of Target Award Performance Shares Earned
Below Threshold:
Below %
0%
Threshold:
%
%
Target:
%
%
Maximum:
% or above
%



The percentage of the Performance Share Target Award earned between Threshold
and Target and Target and Maximum is based on interpolation, as set forth on
Schedule A.


2.
Delivery of Shares. The number of shares of Common Stock that you earn under
this Section C will be delivered to you as soon as administratively practicable,
but not later than the 90th day following the end of the Performance Period.
Before such delivery, the Committee will certify in writing the number of
Performance Shares that you have earned. No fractional shares will be delivered
pursuant to this Award and any fractional shares earned will be paid in cash.



3.
Employment Termination. Except as provided in Section C.4 below, if your
employment with the Company and its subsidiaries terminates before the end of
the Performance Period, this Performance Share award will be forfeited on the
date of such termination.



4.
Death, Disability or Retirement. If your employment with the Company and its
subsidiaries terminates during the Performance Period, because of your death,
Disability or Retirement, in each case at or after Retirement Eligibility, you
will be entitled to all of the Performance Shares earned in accordance with
Section C.1, determined at the end of the Performance Period. Such shares will
be delivered to you (or your estate) as soon as administratively practicable,
but not later than December 31, after the end of the Performance Period. If your
employment with the Company and its subsidiaries terminates during the
Performance Period due to your death or Disability before Retirement
Eligibility, you will be entitled to a prorated portion of the Performance
Shares earned in accordance with Section C.1, determined at the end of the
Performance Period and based on the ratio of the number of days you are employed
during the Performance Period to the total number of days in the Performance
Period. Such payments will be paid to you (or your estate) as soon as
administratively practicable, but not later than December 31, after the end of
the Performance Period. Notwithstanding the foregoing, the Performance Shares
will be forfeited on the date of your discharge for


4

--------------------------------------------------------------------------------




Cause during the Performance Period or if following your Retirement you become
directly or indirectly employed by a Competitor, upon your date of employment by
such Competitor.


5.
Change in Control. Unless previously forfeited, the Performance Share award will
vest upon your termination of employment without Cause within twelve (12) months
following the occurrence of a Change in Control in that number of Performance
Shares determined as follows: (i) the number of Performance Shares that would
have been earned under Section C.1, treating the date of the Change in Control
as the last day of the Performance Period and prorating the Performance Share
award based on the ratio of the number of days during the Performance Period
before the Change in Control to the total number of days in the Performance
Period absent such Change in Control; plus (ii) the number of Performance Shares
representing the Performance Share Target Award and prorating the Performance
Share Target Award based on the ratio of the number of days during the
Performance Period after the Change in Control to the total number of days in
the Performance Period absent such Change in Control. As soon as
administratively practicable, but not later than the 90th day after your
termination of employment, the Company will deliver to you one share of Common
Stock for each such vested Performance Share, which payment will be in lieu of
any payment under Section C.1.



6.
Transferability. The Performance Shares may not be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner, whether by the operation
of law or otherwise. Any attempted transfer of the Performance Shares prohibited
by this Section C.6 will be null and void.



7.
Adjustment for Dividends. Upon the payment of any cash dividend on the Common
Stock before the Company's transfer agent establishes a book entry account in
your name representing the earned Performance Shares, the number of performance
shares will be increased by the number obtained by dividing (x) the aggregate
amount of the dividend that would be payable if each Performance Share were
issued and outstanding and entitled to dividends on the dividend payment date,
by (y) the closing stock price of the Common Stock on the dividend payment date.



8.
Performance Share Definitions.

a.
“Average Operating Profit” means the Company's average Operating Profit for the
Performance Period, determined by adding the Operating Profit for each fiscal
year during the Performance Period based on a 52-week period commencing at the
start of the fiscal year and dividing by three.

b.
“Average ROIC” means the Company's average ROIC for the Performance Period,
determined by adding the ROIC for each fiscal year during the Performance Period
(based on a 52-week period commencing at the start of the fiscal year) and
dividing by three.

c.
“Operating Profit” means, for any fiscal year, “operating profit” as defined by
the Committee for the Company's Management Incentive Plan for that fiscal year.

d.
“Performance Period” means the Company's three (3) consecutive fiscal years
commencing with the fiscal year beginning <DATE>.

e.
“Performance Share” means a bookkeeping entry that records the equivalent of one
(1) share of Common Stock.

f.
“Performance Share Target Award” means that target number of Performance Shares
awarded to you pursuant to the cover page of this Award Agreement and which may
be earned in accordance with Section C.1.

g.
“Performance Share Maximum Award” means that maximum number of Performance
Shares awarded to you pursuant to cover page of this Award Agreement and which
may be earned in accordance with Section C.1, representing 200% of the
Performance Share Target Award.

h.
“ROIC” means, for a fiscal year, the Company's return on invested capital, as
defined by the Committee during the first 90 days of such fiscal year.



9.
Rights Unsecured. You will have only the Company's unfunded, unsecured promise
to pay pursuant to the Performance Share terms. Your rights will be that of an
unsecured general creditor of the Company, and you will not have any security
interest in any assets of the Company.


5

--------------------------------------------------------------------------------






D.
GENERAL TERMS AND CONDITIONS



1.
Limitation of Rights. The granting of this Award will not give you any rights to
similar grants in future years or any right to be retained in the employ or
service of the Company or its subsidiaries or interfere in any way with the
right of the Company or any such subsidiary to terminate your services at any
time or your right to terminate your services at any time.



2.
Withholding. You are responsible for all applicable federal, state and local
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company is required to withhold at any time with respect to your Award to
satisfy statutory withholding requirements. Unless you promptly tender payment
in full by cash, check or shares of Common Stock, such payment will be made by
withholding shares of Common Stock then due to be delivered to you. Shares
withheld or tendered as payment of required withholding will be valued at the
closing price per share of the Common Stock on the date such withholding
obligation arises, or if there were no sales on such date, the closing price on
the nearest preceding date on which sales occurred.



3.
Limitation of Actions. Any lawsuit with respect to any matter arising out of or
relating to this Award must be filed no later than one (1) year after the date
that the Company and/or its affiliates denies your claim or any earlier date
that the claim otherwise accrues.



4.
Adjustments. The Award will be subject to adjustment or substitution in
accordance with Section 12 of the Plan.



5.
Delivery of Shares. The Company will not be required to deliver any shares, or
establish a book entry account representing such shares, pursuant to this Award
if, in the opinion of counsel for the Company, such issuance would violate the
(i) Securities Act of 1933 or any other applicable federal, state or foreign
laws or regulations; or (ii) the requirements of any stock exchange or authority
upon which the securities of the Company may then be listed or traded. Prior to
the issuance of any shares pursuant to this Award, the Company may require that
you (or your legal representative upon your death or Disability) enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.



6.
Confidential Information. You acknowledge that through your employment with the
Company that you have acquired and had access to the Company's Confidential
Information. You agree that the Company may prevent the use or disclosure of its
Confidential Information through use of an injunction or other means and
acknowledge that the Company has taken all reasonable steps necessary to protect
the secrecy of the Confidential Information. You agree that you have not and in
the future will not use or disclose to any third party Confidential Information,
unless compelled by law and after notice to the Company.



7.
Severability. If any term, provision, covenant or restriction contained in the
Award Agreement is held by a court or a federal regulatory agency of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions contained in the Award Agreement will
remain in full force and effect, and will in no way be affected, impaired or
invalidated.



8.
Controlling Law. This Award will be construed, interpreted and applied in
accordance with the law of the State of Delaware, without giving effect to the
choice of law provisions thereof. You agree to irrevocably submit any dispute
arising out of or relating to this Award to the exclusive concurrent
jurisdiction of the state and federal courts located in Delaware. You also
irrevocably waive, to the fullest extent permitted by applicable law, any
objection you may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute, and you agree to accept service of legal process
from the courts of Delaware.



9.
Construction. The Award Agreement and the Plan contain the entire understanding
between the parties and supersedes any prior understanding and agreements
between them representing the subject matter hereof, except that the Award will
be subject to the Plan and the terms and conditions set forth in any employment
agreement between you and Company, if any. There are no other representations,
agreements, arrangements or understandings, oral or written, between and among
the parties hereto relating to the subject matter hereof which are not fully
expressed herein.




6

--------------------------------------------------------------------------------




10.
Headings. Section and other headings contained in the Award Agreement are for
reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of the Award Agreement or any
provision hereof.



11.
Disclaimer of Rights. Nothing contained herein will constitute an obligation for
continued employment.



12.
Offset. The Company may deduct from amounts otherwise payable under this Award
all amounts owed by you to the Company and its affiliates to the maximum extent
permitted by applicable law.



13.
Terms of Plan. The Award is subject to the terms and conditions set forth in the
Plan, which are incorporated into and will be deemed to be a part of this Award
Agreement, without regard to whether such terms and conditions (including, for
example, provisions relating to certain changes in capitalization of the
Company) are otherwise set forth in this Award Agreement. In the event that
there is any inconsistency between the provisions of this Award Agreement and of
the Plan, the provisions of the Plan will govern.



14.
Code Section 409A Compliance. To the extent applicable, it is intended that this
Award and the Plan not be subject to, or alternatively comply with, the
provisions of Code Section 409A, so that the income inclusion provisions of Code
Section 409A(a)(1) do not apply. This Award and the Plan will be interpreted and
administered in a manner consistent with this intent, and any provision that
would cause the Award or the Plan to fail to satisfy Code Section 409A will have
no force and effect until amended to comply with Code Section 409A (which
amendment may be retroactive to the extent permitted by Code Section 409A and
may be made by the Company without your consent).



15.
Notice. Any written notice required or permitted by this Award Agreement must be
mailed, certified mail (return receipt requested) or hand-delivered, addressed
to Company's Executive Vice President - Human Resources at Company's corporate
headquarters at 2455 Paces Ferry Road, N.W., Atlanta, Georgia 30339-4024, or to
you at your most recent home address on record with the Company. Notices are
effective upon receipt.



E.
AWARD DEFINITIONS

As used herein, the following terms will be defined as set forth below:


1.
“Board” means the Company's Board of Directors.



2.
“Cause” means a finding by the Company that you have (i) committed any felony or
committed a misdemeanor involving theft or moral turpitude, (ii) committed any
act or omission that constitutes neglect or misconduct with respect to your
employment duties which results in economic harm to the Company or any
subsidiary, (iii)  violated  any of the Company's substance abuse, compliance or
any other policies applicable to you, which may be in effect at the time of the
occurrence, or (iv) breached any material provision of any offer letter, award
agreement, employment, non-competition, intellectual property or other
agreement, in effect at the time of the breach, between you and Company, or any
subsidiary.



3.
“Change in Control” means and includes the occurrence of any one of the
following events:



i)
any “person” (as that term is used in Sections 13(d) and 14(d) (2) of the
Securities Exchange Act of 1934 (“1934 Act”), is or becomes the “beneficial
owner” (as defined in the 1934 Act), directly or indirectly, of securities
representing 50% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) an
acquisition directly from the Company, (B) an acquisition by the Company or a
Subsidiary, (C) an acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (D) an acquisition
pursuant to a Non-Qualifying Transaction (as defined in subsection (iii) below);

ii)
during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board (the “Incumbent Directors”)
cease, for any reason, to constitute at least a majority of the Board, provided
that any person becoming a director after the beginning of such 12-month period
and whose election or nomination for election was approved by at least
two-thirds of the Incumbent Directors then on the Board (either by a specific
vote or by approval of the Company's proxy statement in which such individual
was named as a nominee for election as a director, without objection to such
nomination) shall be an Incumbent Director;


7

--------------------------------------------------------------------------------




iii)
the consummation of (A) any reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company
(other than an internal reorganization), or (B) the sale or other disposition in
one or a series of related transactions of 50% or more of the assets or earning
power of the Company (in either such case a “Transaction”), unless immediately
following such Transaction: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the outstanding Company common stock
immediately prior to such Transaction beneficially own, directly or indirectly,
more than 50% of the combined voting power for the election of directors of the
entity resulting from, or owning the assets so purchased in, such Transaction
(the “Surviving Entity”) in substantially the same proportions as their
ownership, immediately prior to such Transaction, of the outstanding Company
common stock, and (y) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board's approval of the execution of the initial agreement providing for such
Transaction (any Transaction that satisfies all of the criteria specified in (x)
and (y) above shall be deemed to be a “Non-Qualifying Transaction”); or,

iv)
the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



4.
“Code” means the Internal Revenue Code of 1986, as amended.



5.
“Committee” means the Leadership Development and Compensation Committee of the
Board.



6.
“Common Stock” means the Company's $.05 par value common stock.



7.
“Competitor” means any company or entity engaged in any way in a business that
competes directly or indirectly with the Company, its parents, subsidiaries,
affiliates or related entities, in the United States, Canada, Puerto Rico,
Mexico, China or any other location in which the Company currently conducts
business or may conduct business without the prior written consent of the
Company. Businesses that compete with the Company specifically include, but are
not limited to, the following entities and each of their subsidiaries,
affiliates, assigns, franchisees, or successors in interest: Lowe's Companies,
Inc. (including, but not limited to, Eagle Hardware and Garden); Sears Holding
Corp. (including, but not limited to Orchard Supply and Hardware Company); RONA
Inc.; B&Q; OBI; Homemart; Orient Home; Grainger; Ferguson; ServiceMaster;
Menard, Inc.; Ace Hardware; True Value Company; and Wal-Mart.



8.
“Confidential Information” means any data or information that is valuable to the
Company and not generally known to competitors of the Company or other
outsiders, regardless of whether the confidential information is in printed,
written or electronic form, retained in your memory or has been compiled or
created by you, including but not limited to technical, financial, personnel,
staffing, payroll, computer systems, marketing, advertising, merchandising,
product, vendor, customer or store planning data, trade secrets, or other
information similar to the foregoing.



9.
“Disability” means that you have been found to be “Disabled” by the Company's
long-term disability carrier or third party administrator, or if you are not a
participant in the Company's long-term disability plan, under the criteria used
by the Company's long-term disability plan.



10.
“Retirement” means termination of employment with the Company and its
subsidiaries on or after your attainment of age 60 and having at least five (5)
years of continuous service with the Company and its subsidiaries.    



11.
“Retirement Eligibility” means attainment of age 60 and completion of at least
five (5) years of continuous service with the Company and its subsidiaries.    




8